SCOUT INVESTMENTS Scout International Fund SUMMARY PROSPECTUS UMBWX October 31, 2014 Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks.You can find the Fund’s Prospectus and other information about the Fund online at scoutfunds.com.You can also get this information at no cost by calling 1-800-996-2862 or by sending an e-mail request to scoutfunds@scoutinv.com.The Fund’s Prospectus and Statement of Additional Information, both dated October 31, 2014, are incorporated by reference into this Summary Prospectus and may be obtained, free of charge, at the web site, phone number or e-mail address noted above. INVESTMENT OBJECTIVE The investment objectives of the Scout International Fund (the “Fund”) are long-term growth of capital and income. FEES AND EXPENSES The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.71% Distribution (12b-1) Fees None Other Expenses 0.30%1 Total Annual Fund Operating Expenses 1.01% 1 “Other Expenses” include “Acquired Fund Fees and Expenses,” which were less than 0.01% of the average net assets of the Fund. Example:The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years International Fund PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 12% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Fund normally pursues its objectives by investing in a diversified portfolio consisting primarily of equity securities of established companies either located outside the United States or whose primary business is carried on outside the United States.The equity securities in which the Fund invests include common stocks, depositary receipts, preferred stocks, convertible securities, and warrants and other rights.The Fund normally invests at least 80% of its net assets in equity securities as described above. How does the Fund choose securities in which to invest? In selecting securities for the Fund, Scout Investments, Inc. (the “Advisor”) first applies a “top-down” approach, looking at the economic, political and market conditions of the various countries in which the Fund may invest. Securities are also selected based on the Advisor’s opinion as to which economic sectors have the best prospects in view of prevailing global, domestic and local economic conditions. The Fund then primarily invests in securities of seasoned companies that are known for the quality and acceptance of their products or services and for their ability to generate profits and in many cases pay dividends. Seasoned companies are considered to be companies that have been in existence for at least three years. Among the fundamental macroeconomic factors the Advisor considers are geopolitical issues and macroeconomic issues specific to regions or nations.The Advisor also considers certain fundamental factors that are company-specific, including cash flow, financial strength, profitability and potential or actual catalysts that could positively impact share prices.In addition, the Advisor will take country specific accounting systems and legal issues into consideration, as well as whether more than 50% of the company’s assets, personnel, sales or earnings are located outside the United States and therefore whether the company’s primary business is carried on outside the United States. The Advisor believes that the intrinsic worth and consequent value of the stock of most well-managed and successful companies does not usually change rapidly, even though wide variations in the price may occur. Accordingly, long-term positions in stocks will normally be taken and maintained while the companies’ record and prospects continue to meet with the Advisor’s approval. The Fund intends to diversify investments among industries and among a number of countries throughout the world. In addition, the Fund may invest a substantial portion of its assets (more than 25%) in one or more countries if economic and business conditions warrant such investment. The Fund will invest no more than 20% of its net assets in investments in developing countries or emerging markets. If the Advisor believes negative economic or market conditions make it more difficult to achieve growth of capital, the Fund may seek to earn income by investing a higher percentage of its assets in dividend-paying stocks. The SCOUT INTERNATIONAL FUND SUMMARY PROSPECTUS OCTOBER 31, 2014 Fund may also invest a portion of its net assets (up to 20%) in high-grade fixed income securities or other investments that may provide income, including cash and money market securities. In such cases, the Fund will resume investing primarily in equity securities when conditions warrant. The Fund intends to hold some cash, short-term debt obligations, government securities or other high-quality investments for reserves to cover redemptions and unanticipated expenses. There may be times, however, when the Fund attempts to respond to adverse market, economic, political or other conditions by investing a higher percentage of its assets in cash or in those types of money market investments for temporary defensive purposes. During those times, the Fund may not be able to pursue its investment objective or follow its principal investment strategies and, instead, will focus on preserving your investment. MAIN RISKS As with any mutual fund, there is a risk that you could lose money by investing in the Fund.The shares offered by this Prospectus are not deposits or obligations of, nor guaranteed by, UMB Bank, n.a. (“UMB”) or any other banking institution.They are not federally insured by the Federal Deposit Insurance Corporation or any other United States government agency.These shares involve investment risks, including the possible loss of the principal invested. Market Risks: The Fund normally invests in equity securities.Equity securities are subject to market, economic and business risks that will cause their prices to fluctuate over time, sometimes rapidly and unpredictably.When the value of the Fund’s equity securities goes down, your investment in the Fund decreases in value. Different types of investments shift in and out of favor depending on market and economic conditions that may affect individual companies or industries, or the securities market as a whole.At various times, stocks will be more or less favorable than bonds, and small company stocks will be more or less favorable than large company stocks.U.S. and international equity markets have experienced volatility in recent years in response to economic and market conditions.During a general downturn in the economy and securities markets, multiple asset classes may be negatively affected.Because of this, the Fund will perform better or worse than other types of funds depending on what is in favor, and the value of the Fund may go down. International Investing Risks: International investing typically involves more risks than investing in domestic securities. If a security owned by the Fund is denominated in a foreign currency, the value of the foreign currency may fluctuate relative to the U.S. dollar and cause a loss to the Fund.Furthermore, investing in foreign securities includes risks associated with internal and external political and economic developments, such as the risk that political, economic and social policies and structures of some foreign countries may be less stable and more volatile than those in the U.S. or some foreign countries may be subject to trading restrictions or economic sanctions.International markets may be less liquid, sometimes making it harder to sell a security, and more volatile. In addition, foreign companies may not be subject to comparable accounting, auditing and financial reporting standards as U.S. companies, and therefore, information about the foreign companies may not be readily available.Although not typically subject to currency exchange rate risk, depositary receipts may be subject to the same risks as foreign securities generally. To the extent the Fund invests a significant portion of its assets in a single country or region, the Fund may be subject to increased risk associated with the country or region. The risks of investing in foreign securities may be increased if the investments are located in developing countries or emerging markets.Security prices in emerging markets can be significantly more volatile than those in more developed markets, reflecting the greater uncertainties of investing in less established markets and economies. These risks are inherently passed on to the company’s shareholders, including the Fund, and in turn, to the Fund’s shareholders. As markets become more globalized, many U.S. companies are increasing international business operations and are subject to international investing risks. Funds that invest in larger U.S. companies are subject to some degree of international risk as a result of these holdings and, to a lesser degree, as a result of owning direct or indirect interests in foreign companies (typically large multi-national companies). Management Risks: The Fund is subject to management risk as an actively managed investment portfolio and depends on the decisions of the portfolio managers to produce the desired results. PERFORMANCE The bar chart and table that follow provide an indication of the risks of investing in the Fund. The bar chart shows how the Fund’s returns have changed from year to year.The table shows how the Fund’s average annual returns for 1, 5 and 10 year periods compare with those of a broad market benchmark index, as well as an index of mutual funds with similar investment objectives.Keep in mind that past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.scoutfunds.com or by calling 1-800-996-2862. Annual Total Return as of December 31 of Each Year 18.02% 19.58% 21.51% 17.80% -38.06% 35.54% 13.17% -12.35% 21.28% 13.14% During the periods shown in the bar chart above the Fund’s highest quarterly return was 21.57% (quarter ended September 30, 2009) and the Fund’s lowest quarterly return was -20.84% (quarter ended September 30, 2011). Year-to-date return (through September 30, 2014): -3.01% Average Annual Total Return as of December 31, 2013 1 Year 5 Years 10 Years Return Before Taxes 13.14% 13.03% 8.73% Return After Taxes on Distributions 12.99% 12.70% 8.18% Return After Taxes on Distributions and Sale of Fund Shares 7.86% 10.46% 7.08% MSCI EAFE Index (reflects no deduction for fees, expenses or taxes) 22.78% 12.44% 6.91% Lipper International Large-Cap Growth Funds Index (reflects no deduction for fees, expenses or taxes) 18.45% 13.32% 7.03% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your individual tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. INVESTMENT ADVISOR AND PORTFOLIO MANAGERS The Fund’s investment advisor is Scout Investments, Inc. Portfolio Manager Title Experience Managing the Fund James L. Moffett Michael D. Stack Chief International Strategist of the Advisor and Co-Lead Portfolio Manager of the Fund1 Co-Lead Portfolio Manager of the Fund1 Lead Portfolio Manager from inception through March 30, 2014; Co-Lead Portfolio Manager since March 31, 2014 Assistant Portfolio Manager from February 2006 through December 2007; Co-Portfolio Manager from April 2012 through March 30, SCOUT INTERNATIONAL FUND SUMMARY PROSPECTUS OCTOBER 31, 2014 Michael P. Fogarty Co-Portfolio Manager of the Fund 2014; Co-Lead Portfolio Manager since March 31, 2014 From 2003 to 2007 and from June 2011 to present 1 Mr. Stack is expected to assume sole lead portfolio manager responsibilities for the Fund on January 1, 2015.At that time, Mr. Moffett will step down as a portfolio manager of the Fund but will continue to support the Fund’s portfolio management team as Chief International Strategist of the Advisor. PURCHASE AND SALE OF FUND SHARES Shareholders may purchase and sell shares of the Fund on each day that the Fund is open for business, which is normally any day that the New York Stock Exchange is open for unrestricted trading. Type of Account Initial Minimum Purchase Additional Minimum Purchase Regular (Individual, joint, corporate or trust) IRA (including spousal, Roth & SEP IRAs and Coverdell Education Savings Accounts) Gifts to Minors (UGMA/UTMA) Automatic Investment Plan Exchanges You may purchase, redeem or exchange shares by regular mail (Scout Funds, P.O. Box 1241, Milwaukee, WI 53201-1241), overnight courier (Scout Funds, 235 West Galena Street, Milwaukee, WI 53212-3948), telephone (1-800-996-2862) or online (www.scoutfunds.com). TAX INFORMATION The Fund’s distributions generally are taxable to you as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case your distributions generally will be taxed when withdrawn from the tax-deferred account. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. SCOUT INVESTMENTS P.O. Box 1241 Milwaukee, WI 53201-1241 1-800-996-2862 scoutfunds@scoutinv.com scoutfunds.com SCOUT, SCOUT INVESTMENTS, SEE FURTHER, the Scout design, and the Ribbon design – Reg. U.S. Tm. Off. SCOUT INTERNATIONAL FUND SUMMARY PROSPECTUS OCTOBER 31, 2014
